        Case 5:20-cv-00297-SM Document 18 Filed 12/22/20 Page 1 of 8




        IN THE UNITED STATES DISTRICT COURT FOR THE
               WESTERN DISTRICT OF OKLAHOMA

MARK RICKEY,                               )
                                           )
       Plaintiff,                          )
                                           )
v.                                         )
                                           )   Case No. CIV-20-297-SM
ANDREW M. SAUL,                            )
COMMISSIONER OF SOCIAL                     )
SECURITY ADMINISTRATION,                   )
                                           )
       Defendant.                          )

                MEMORANDUM OPINION AND ORDER

      Mark Ricky (Plaintiff) brings this action for judicial review of the

Commissioner of Social Security’s final decision that he was not “disabled”

under the Social Security Act. See 42 U.S.C. §§ 405(g), 423(d)(1)(A). The parties

have consented to the undersigned for proceedings consistent with 28 U.S.C.

§ 636(b)(1)(B) and (C). See Docs. 14-15.

      Plaintiff argues the ALJ “failed to explain why she did not adopt any of

[][consultative examiner, Raymond Azadgoli, MD’s] findings.” Doc. 16, at 3-7.

After a careful review of the record (AR), the parties’ briefs, and the relevant

authority, the Court concludes that substantial evidence supports the ALJ’s
           Case 5:20-cv-00297-SM Document 18 Filed 12/22/20 Page 2 of 8




decision. The Court thus affirms the Commissioner’s decision. See 42 U.S.C.

§ 405(g).1

I.    Administrative determination.

      A.      Disability standard.

      The Social Security Act defines “disability” as the “inability to engage in

any substantial gainful activity by reason of any medically determinable

physical or mental impairment which can be expected to result in death or

which has lasted or can be expected to last for a continuous period of not less

than 12 months.” 42 U.S.C. § 423(d)(1)(A). “This twelve-month duration

requirement applies to the claimant’s inability to engage in any substantial

gainful activity, and not just [the claimant’s] underlying impairment.” Lax v.

Astrue, 489 F.3d 1080, 1084 (10th Cir. 2007) (citing Barnhart v. Walton, 535

U.S. 212, 218-19 (2002)).

      B.      Burden of proof.

      Plaintiff “bears the burden of establishing a disability” and of “ma[king]

a prima facie showing that he can no longer engage in his prior work activity.”

Turner v. Heckler, 754 F.2d 326, 328 (10th Cir. 1985). If Plaintiff makes that

prima facie showing, the burden of proof then shifts to the Commissioner to




1     Citations to the parties’ pleadings and attached exhibits will refer to this
Court’s CM/ECF pagination. Citations to the AR will refer to its original
pagination.
                                        2
        Case 5:20-cv-00297-SM Document 18 Filed 12/22/20 Page 3 of 8




show Plaintiff retains the capacity to perform a different type of work and that

such a specific type of job exists in the national economy.

      C.    Relevant findings.

            1.    ALJ’s findings.

      The ALJ assigned to Plaintiff’s case applied the standard regulatory

analysis to decide whether Plaintiff was disabled during the relevant

timeframe. AR 12-28; see 20 C.F.R. § 404.1520(a)(4); see also Wall v. Astrue,

561 F.3d 1048, 1052 (10th Cir. 2009) (describing the five-step process). The

ALJ found Plaintiff:

      (1)   did not engage in substantial gainful activity since
            November 15, 2015, the amended alleged onset date;

      (2)   had the severe medically determinable impairments of
            obesity, carpal tunnel syndrome, degenerative disc disease,
            and diabetes mellitus;

      (3)   had no impairment or combination of impairments that met
            or medically equaled the severity of a listed impairment;

      (4)   had the residual functional capacity2 (RFC) to perform light
            work with additional restrictions;

      (5)   had no ability to perform past relevant work, but could
            perform jobs existing in significant numbers in the national
            economy such as school bus monitor, tanning salon
            attendant,3 and furniture rental clerk; and thus

2      Residual functional capacity “is the most [a claimant] can still do despite
[a claimant’s] limitations.” 20 C.F.R. § 404.1545(a)(1).

3     Different courts have reached different conclusions under varying
circumstances on whether “tanning salon attendant” is an occupation in the
                                   3
        Case 5:20-cv-00297-SM Document 18 Filed 12/22/20 Page 4 of 8




      (6)   had not been under a disability from November 15, 2015
            through February 20, 2019.

See AR 17-28.

            2.    Appeals Council’s findings.

      The Social Security Administration’s Appeals Council denied Plaintiff’s

request for review, see id. at 1-5, making the ALJ’s decision “the

Commissioner’s final decision for [judicial] review.” Krauser v. Astrue, 638 F.3d

1324, 1327 (10th Cir. 2011).




DOT. See, e.g., James S. v. Comm’r, Soc. Sec. Admin., 2019 WL 4345662, at *5
(D. Or. Sept. 11, 2019) (collecting cases) (“The ALJ erred when he failed to seek
a clarification from the [VE] about the tanning salon attendant occupation.”);
Townsend v. Comm’r of Soc. Sec., 2018 WL 5808745, at *6-8 (N.D. Ohio Nov.
6, 2018) (Commissioner conceded the job was not listed in the DOT); Sievers v.
Berryhill, 734 F. App’x 467, 471 (9th Cir. 2018) (“The ALJ misidentified [DOT]
listing 359.567-014 as the listing for tanning salon attendant, when this listing
actually refers to the semi-skilled job weight-reduction specialist, which
Sievers does not have the skills to perform.”); Grady v. Colvin, 2016 WL
695603, at *7 (E.D. Mo. Feb. 22, 2016) (“The DOT was last updated in 1991
and the United States Department of Labor’s ‘O*Net Online’ service . . . is the
current source of information used to determine qualifying work experience.
Consistent with the VE’s testimony, the job of tanning salon attendant has
been assigned DOT code 359.567-014. . . . Accordingly, the VE’s testimony did
not conflict with the DOT.”); James v. Colvin, 2015 WL 6394423, at *25 (S.D.
Tex. Sept. 30, 2015) (“Plaintiff also contends that the tanning salon attendant
is not in the DOT at all. These are non-issues because the VE is an expert on
work skills and occupations and is not limited to jobs described in the DOT.”)
(citation omitted). No one challenges the vocational expert’s conclusions. Even
if the VE erred in identifying a “non-existent job,” the error was harmless as
the VE identified another job Plaintiff could perform. See Raymond v. Astrue,
621 F.3d 1269, 1274 (10th Cir. 2009).
                                       4
           Case 5:20-cv-00297-SM Document 18 Filed 12/22/20 Page 5 of 8




II.   Judicial review of the Commissioner’s final decision.

      A.      Review standard.

      The Court reviews the Commissioner’s final decision to determine

“whether substantial evidence supports the factual findings and whether the

ALJ applied the correct legal standards.” Allman v. Colvin, 813 F.3d 1326,

1330 (10th Cir. 2016). Substantial evidence is “more than a scintilla, but less

than a preponderance.” Lax, 489 F.3d at 1084; see also Biestek v. Berryhill, 139

S. Ct. 1148, 1154 (2019) (“It means—and means only—such relevant evidence

as a reasonable mind might accept as adequate to support a conclusion.”)

(internal quotation marks and citation omitted). A decision is not based on

substantial evidence “if it is overwhelmed by other evidence in the record.”

Wall, 561 F.3d at 1052 (citation omitted). The Court will “neither reweigh the

evidence nor substitute [its] judgment for that of the agency.” Newbold v.

Colvin, 718 F.3d 1257, 1262 (10th Cir. 2013) (citation omitted).

      B.      Issue for judicial review.

      Plaintiff argues “[t]he ALJ’s RFC is inconsistent with” Dr. Azadgoli’s

findings, the ALJ did not explain why and he did not adopt these findings. Doc.

16, at 3-8. Because substantial evidence supports the ALJ’s conclusion, the

Court affirms the ALJ’s decision.




                                        5
         Case 5:20-cv-00297-SM Document 18 Filed 12/22/20 Page 6 of 8




III.   Substantial evidence supports the ALJ’s conclusion.

       Plaintiff quotes the ALJ’s summary of Dr. Azadgoli’s examination, id. at

4. He argues the RFC assessment does not account for his positive Tinel’s and

Phalen’s sign and sensory loss in the first three fingers. Id. He maintains the

ALJ’s requirement of occasional fingering and frequent reaching and handling

ignore Dr. Azadgoli’s conclusions. Id. at 5. And the ALJ did not “fully discuss”

Plaintiff’s range of motion issues, that would preclude occasional stooping,

kneeling, crouching, and crawling. Id. at 6-7.

       Plaintiff neglects to acknowledge the ALJ’s consideration of medical

opinions in the record. The ALJ gave “substantial weight” to the State agency

medical consultants who reviewed Dr. Azadgoli’s reports. AR 25. As the

Commissioner notes, Drs. Walter Bell and Karl Boatman “did not find any

manipulative limitations warranted at all.” Doc. 17, at 7 (citing AR 95-97, 108-

110). Drs. Charles Murphy and Steven Goldstein opined about some

manipulative limitations. Id. (citing id. at 21, 73-75, 618-19).

       The ALJ also gave “significant weight” to the medical experts’ opinions

and adopted the manipulative limitations Dr. Goldstein recommended. AR 26.

Dr. Goldstein testified at a supplemental hearing and reviewed more recent

medical evidence of record that did the other State agency consultants. Id. at

26, 73-77. Dr. Goldstein testified that fingering should be limited to occasional

and grasping to frequent. Id. at 74. As to postural limitations, he testified no
                                      6
        Case 5:20-cv-00297-SM Document 18 Filed 12/22/20 Page 7 of 8




climbing of ladders, ropes, or scaffolds, and all other “posturals would be

limited to occasional,” accounting for Plaintiff’s limitations from disc disease.

Id. And the ALJ explained why she did not adopt Dr. Goldstein’s more

restrictive limitation to sedentary work. Id.

      Plaintiff does not challenge the weight the ALJ gave to any expert.

Plaintiff also acknowledges Dr. Azadgoli’s “findings related to [his] hand use,

some of which were normal.” Doc. 16, at 5-6. After listing these findings,

Plaintiff concedes “it is possible that these findings do not even conflict with

each other. Regardless, even if there was an inconsistency between this

evidence, the ALJ was within his purview to resolve the conflict.” Id. (citing

Pisciotta v. Astrue, 500 F.3d 1074, 1078 (10th Cir. 2007)). This Court will not

reweigh the evidence, and therefore finds no error by the ALJ. See Patterson v.

Colvin, 662 Fed. Appx. 634, 669 (10th Cir. 2016) (“[Plaintiff] seeks to have this

court reweigh the evidence to his benefit, which we do not do . . . .” (internal

citation omitted)).

IV.   Conclusion.

      Substantial evidence supports the ALJ’s decision. The Court affirms the

Commissioner’s decision.




                                       7
 Case 5:20-cv-00297-SM Document 18 Filed 12/22/20 Page 8 of 8




ENTERED this 22nd day of December, 2020.




                              8
